Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to amendments and arguments received on 01/29/2021. Claims 1-18 were previously pending. Claims 13-18 were withdrawn. Claims 1, 3-4, 6 and 8-12 are amended. New claims 19-20 are added.
Applicant’s amendments to the Abstract and the claims have overcome each and every objection and 112 rejections previously set forth in the Non-Final Office Action mailed on 12/08/2020.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Mr. Eric L. Tanezaki on 02/04/2021.
The application has been amended as follows:
Cancel Withdrawn Claims 13-18.

Allowable Subject Matter
Claims 1-4, 6-12 and 19-20 are allowed.
Claim 1 is allowed for disclosing attaching respective adjacent spiral hangers to each other. This limitation with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by any of the prior art in record.The closest prior art to the claimed invention of claim 1 are Derrer (US Patent No. 3,783,495) and Nomura (JP2004120816). However as stated in detail in previous office action in device of Nomura the spiral hangers 2, A and 4 are not attached together and combination of Nomura and Derrer does not teach this limitation.
Claims 2-4 and 6-12 are allowed due to dependency on allowed claim 1.
Claim 19 is allowed for disclosing pulling the cable to slide the cable along and within the spiral hangers towards a respective one of the first or second utility poles. This limitation with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by any of the prior art in record.The closest prior art to the claimed invention of claim 19 are Derrer and Nomura. However as stated in detail in previous office action device of Nomura does not teach pulling the old cable (12).
Claim 20 is allowed for disclosing pulling the cable to slide the cable along and within the spiral hangers towards a respective one of the first or second utility poles. This limitation with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by any of the prior art in record.The closest prior art to the claimed invention of claim 20 are Derrer and Nomura. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464.  The examiner can normally be reached on Monday-Thursday 5:30am-4:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHDI H NEJAD/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723